DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application SN 16/859,839 under 35 U.S.C. 120 is acknowledged.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/658953, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application No. 62/658953 fails to disclose the use of cyanoacrylate found in independent claims 21 and 34 and the specific dimensions found in independent claims 21, 28, and 34.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 32 contains the trademark/trade name ESSIX.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the orthodontic trays and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 2011/0168188) in view of Hurley (US 2013/0167846) and in view of Weisflog (US 2011/0094522) and in view of Honig (US 2018/0071134)(priority to 2016).
With respect to claim 21, Moore et al discloses An assembly for use with a patient having an obstructive sleep condition (Fig 4, [0002]), the assembly comprising: an air pump configured to provide positive pressure air (Fig 4, [0049], air pump attached to piping 408); a mask configured to receive air from the air pump (Fig 4, nasal mask 412); and a mandible support device (Fig 4, support 410) including a first tray (Fig 4, maxillary, first tray 422), wherein the first tray . . . configured for placement adjacent the lingual surfaces of one or more maxillary teeth of the patient (Fig 4, maxillary, first tray 422), and a second tray (Fig 4, second, mandibular tray 424), wherein the second tray . . . configured for placement adjacent the facial surfaces of one or more mandibular teeth of the patient (Fig 4, second, mandibular tray 424), wherein the first tray and the second tray are adhered together (Fig 4, [0051], middle material 426 retaining the trays together in a desired position) . . . the respective first and second trays with the one or more maxillary teeth and the one or more mandibular teeth retains the mouth of the patient in a closed position and permits the formation of a lip seal wholly containing the mandible support device within the mouth of the patient ([0051], device limits jaw movement thus would be capable of permitting the lips to seal).  
While Moore et al Fig 2A shows the embodiment has a base, front, and rear wall, Moore et al is silent on the direct disclosure of wherein the first tray includes a base wall configured for placement 
Hurley teaches an analogous upper 14/16 and lower 15/17 tray connected by an intermediate member 28, wherein the first tray 14/16 includes a base wall 12 configured for placement adjacent the occlusal surfaces of one or more maxillary teeth of the patient (Fig 4), a front wall 14 configured for placement adjacent the facial surfaces of one or more maxillary teeth of the patient (Fig 4, Fig 5), and a rear wall 16 configured for placement adjacent the lingual surfaces of one or more maxillary teeth of the patient (Fig 4, Fig 5), wherein the second tray 15/17 includes a base wall 12 configured for placement adjacent the occlusal surfaces of one or more mandibular teeth of the patient (Fig 4, Fig 6), a front wall 15 configured for placement adjacent the facial surfaces of one or more mandibular teeth of the patient (Fig 4, Fig 6), and a rear wall 17 configured for placement adjacent the lingual surfaces of one or more mandibular teeth of the patient (Fig 4, Fig 6), wherein the first tray and the second tray are adhered together (Fig 4), and wherein the mandible support device is configured such that engagement of the base walls, front walls, and rear walls of the respective first and second trays with the one or more maxillary teeth and the one or more mandibular teeth retains the mouth of the patient in a closed position and permits the formation of a lip seal wholly containing the mandible support device within the mouth of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trays of Moore et al to have the base, front, and rear walls as taught by Hurley as this structure is taught to be comfortable and to diffuse the pressure of device use (Hurley [0024], [0018]).
Moore et al/Hurley discloses the device as discussed above.
Moore et al/Hurley is silent on wherein each the base wall, front wall, and rear wall is between 0.6 mm and 1.1 mm in thickness, wherein each the base wall, front wall, and rear wall is between 0.6 mm and 1.1 mm in thickness, wherein the first tray and the second tray are adhered together with cyanoacrylate.
Weisflog teaches an analogous upper and lower orthotic member 20/20, each with a front wall, a rear wall, and a base wall (Fig 3), wherein each the base wall, front wall, and rear wall is between 0.6 mm and 1.1 mm in thickness ([0024], 0.001-2 mm thick, a range including the limitation range thus meets the limitations range, see MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray dimensions of Moore et al/Hurley to have dimensions as taught by Weisflog as these dimensions allow for proper retention and security of the teeth (Weisflog [0024], [0018]).
Moore et al/Hurley/Weisflog discloses the device as discussed above.
Moore et al/Hurley/Weisflog is silent on wherein the first tray and the second tray are adhered together with cyanoacrylate.
Honig teaches an analogous upper 12 and lower 14 teeth retention member with an intermediate retention member 16 wherein the first tray and the second tray are adhered together with cyanoacrylate ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify intermediate material of Moore et al/Hurley/Weisflog to be cyanoacrylate as taught by Honig this specific material is taught to be safe for oral use and effective in securing the trays (Honig [0052]).
With respect to claim 22, Moore et al/Hurley/Weisflog/Honig discloses The assembly of claim 21, wherein the mandible support device is configured such that engagement of the base walls, front walls, and rear walls of the respective first and second trays with the one or more maxillary teeth and the one or more mandibular teeth restricts advancement of the mandible of the patient beyond a centric occlusion position (Hurley [0046], [0025], device limits movement of the upper and lower jaw relative to each other thus would retain the mandible in a desire centered position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trays of Moore et al/Hurley/Weisflog/Honig to have the base, front, and rear walls as taught by Hurley as this structure is taught to be comfortable and to diffuse the pressure of device use (Hurley [0024], [0018]).
With respect to claim 23, Moore et al/Hurley/Weisflog/Honig discloses The assembly of claim 21, wherein the mandible support device is configured such that engagement of the base walls, front walls, and rear walls of the respective first and second trays with the one or more maxillary teeth and the one or more mandibular teeth biases the first tray and the second tray in a centric occlusion orientation (Hurley [0046], [0025], device limits movement of the upper and lower jaw relative to each other thus would retain and indirectly, bias, the mandible in a desire centered position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trays of Moore et al/Hurley/Weisflog/Honig to have the base, front, and rear walls as taught by Hurley as this structure is taught to be comfortable and to diffuse the pressure of device use (Hurley [0024], [0018]).
With respect to claim 24, Moore et al/Hurley/Weisflog/Honig discloses The assembly of claim 21, wherein the first tray and the second tray are ESSIX orthodontic retainer trays (Moore et al [0023], trays may be custom fitted to the user thus would act as retainers).  
With respect to claim 25, Moore et al/Hurley/Weisflog/Honig discloses The assembly of claim 21, wherein the first tray is spaced a distance from the second tray to form a gap therebetween (Moore et al Fig 4, gap for tubing 416 and gaps 420).  
With respect to claim 26, Moore et al/Hurley/Weisflog/Honig discloses The mandible support device of claim 21, further including a spacer having a first body coupled to both the first tray and the 
With respect to claim 27, Moore et al/Hurley/Weisflog/Honig discloses The mandible support device of claim 26, wherein the first tray is substantially U- shaped having a first end and a second end opposite the first end, wherein the first body is coupled to the first tray proximate the first end, and wherein the second body is coupled to the first tray proximate the second end (Moore et la Fig 4, spacer 426, with a left and right side relative to the tubing 416 interpreted to be the first and second bodies, each of the first and second bodies attached near the respective proximate ends; Fig 2B shows analogous body with a U-shape).  

Claims 28-38 are rejected under 35 U.S.C. 103 as being unpatentable over Honig in view of Weisflog.
With respect to claim 28, Honig discloses A mandible support device (Fig 2) comprising: a first tray (Fig 2, first tray 12) having a base wall configured for placement adjacent the occlusal surfaces of one or more maxillary teeth of a patient (Fig 2, base wall where tray 12 is attached to the adhesive spacer 16); and a second tray (Fig 2, second tray 14) having a base wall configured for placement adjacent the occlusal surfaces of one or more mandibular teeth of the patient (Fig 2, base wall where tray 14 is attached to the adhesive spacer 16), wherein the mandible support device is configured such that upon engagement with the patient, the first tray cooperates with the second tray to position the first tray and the second tray in a centric occlusion position ([0014], trays are retained in a generally aligned location).  
Honig is silent on each portion of the first tray between 0.4 mm and 1.1 mm in thickness; each portion of the second tray between 0.4 mm and 1.1 mm in thickness.
Weisflog teaches an analogous upper and lower orthotic member 20/20, each with a front wall, a rear wall, and a base wall (Fig 3), wherein each the base wall, front wall, and rear wall is between 0.4 mm and 1.1 mm in thickness ([0024], 0.001-2 mm thick, a range including the limitation range thus meets the limitations range, see MPEP 2144.05).

With respect to claim 29, Honig/Weisflog disclose The mandible support device of claim 28, wherein the mandible support device is configured such that upon engagement with the patient, the first and second trays bias the one or more maxillary teeth and the one or more mandibular teeth together (Honig [0045], [0052] tray are retained together via adhesive/spacer 16 thus are biased to an initial position).  
With respect to claim 30, Honig/Weisflog disclose The mandible support device of claim 28, wherein the mandible support device is configured such that upon engagement with the patient, the first and second trays permit the formation of a lip seal wholly containing the mandible support device within the mouth of the patient (Honig [0052], trays are retained together and do not interview with lip movement thus would allow for a lip seal).  
With respect to claim 31, Honig/Weisflog discloses The mandible support device of claim 30, further including a spacer spacing the first tray a distance from the second tray to form a gap therebetween (Honig Fig 2, spacers 16 creating space 18).  
With respect to claim 32, Honig/Weisflog discloses The mandible support device of claim 28, wherein the first tray and the second tray are ESSIX orthodontic retainer trays (Honig [0046], Essix plastic).  
With respect to claim 33, Honig/Weisflog discloses The mandible support device of claim 28, wherein the base wall of the first tray is coupled to the base wall of the second tray with cyanoacrylate (Honig [0052], spacer 16 is cyanoacrylate and coupled the trays together).  
With respect to claim 34, Honig discloses A mandible support (Fig 2) device comprising: a first tray (Fig 2, first tray 12) having a base wall (Fig 2, base wall where tray 12 is attached to spacer 16) between 0.6 mm and 1.1 mm in thickness and configured for placement about one or more maxillary teeth of a patient ([0047]); and a second tray (Fig 2, second tray 14) having a base wall (Fig 2, base wall where tray 12 is attached to spacer 1) between 0.6 mm and 1.1 mm in thickness and configured for placement about one or more mandibular teeth of the patient ([0026]), wherein the base wall of the first 
Honig is silent on a base wall between 0.6 mm and 1.1 mm in thickness; having a base wall between 0.6 mm and 1.1 mm in thickness.
Weisflog teaches an analogous upper and lower orthotic member 20/20, each with a front wall, a rear wall, and a base wall (Fig 3), wherein each the base wall, front wall, and rear wall is between 0.6 mm and 1.1 mm in thickness ([0024], 0.001-2 mm thick, a range including the limitation range thus meets the limitations range, see MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray dimensions of Honig to have dimensions as taught by Weisflog as these dimensions allow for proper retention and security of the teeth (Weisflog [0024], [0018]).
With respect to claim 35, Honig/Weisflog discloses The mandible support device of claim 34, further including a spacer configured to space the first tray a first distance from the second tray to form a gap therebetween (Honig [0052], cyanoacrylate 16, which connects the trays, further extends to create a gap 18, the body of adhesive 16 interpreted as a spacer).  
With respect to claim 36, Honig/Weisflog discloses The mandible support device of claim 34, wherein the first and second trays are configured such that upon use with a patient, the first and second trays cooperate to maintain the mandible of the patient in a centric occlusion position relative to the maxilla of the patient (Honig [0045], [0052] tray are retained together via adhesive/spacer 16 to maintain the mandible of the patient in a centric occlusion position).  
With respect to claim 37, Honig/Weisflog discloses The mandible support device of claim 34, wherein the first and second trays are configured such that upon use with a patient, the first and second trays cooperate to retain the mouth of the patient in a closed position (Honig [0045], trays retina the teeth and are prevented from moving relative to each other thus retain the mouth in a closed position).  
With respect to claim 38, Honig/Weisflog discloses The mandible support device of claim 37, wherein the first and second trays are configured such that upon use with a patient, the first and second trays cooperate to permit the formation of a lip seal wholly containing the mandible support device within .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boyd US 2011/0201970 in view of Williams US 5636379 are cited to show that characteristics of the instant application are well known to those of ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786